ORDER
PER CURIAM:
Defendant, appearing pro se, appeals the order of the trial court executing on defendant's savings and checking accounts because the monies contained therein are exempt from garnishment pursuant to § 513.430(10)(a), RSMo 1986, (exemption of a person’s right to receive social security benefits, unemployment compensation or local public assistance). Defendant claims the money contained in his bank accounts consisted entirely of his social security benefits.
Once social security funds have been paid to the recipient, the funds are his personal property and are no longer exempt from execution. Owens v. Owens, 591 S.W.2d 57, 58 (Mo.App.1979). Defendant’s point is, therefore, without merit. An extended opinion would have no prece-dential value. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).